DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.         Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2009/0088148, hereinafter Chung) in view of Marinier et al. (US 2013/0039284, hereinafter Marinier).
Regarding claim 1, Chung discloses a method for a user equipment (UE) (para 0015), the method comprising:
receiving first physical downlink control channel (PDCCH) candidates (para 0069; a plurality of PDCCHs transmitted in a single subframe, UE finds its PDCCH by monitoring a set of PDCCH candidates in every subframe) based on a first fixed number of PDCCH candidates (Para 0076; 0082 and 0085) per respective control channel element (CCE) aggregation levels for a first set of CCE aggregation levels (para 0088; PDCCH candidates according to CCE aggregation levels), during an initial access process (para 0069 and 0108); and receiving a configuration information by a higher layer signaling (para 0082 and 0100; RRC signaling from BS to UE).
Chung does not explicitly disclose receiving second PDCCH candidates based on a second number of PDCCH candidates per respective CCE aggregation levels for a second set of CCE aggregation levels, after receiving the configuration information by a higher layer signaling.
In an analogous art, Marinier discloses receiving second PDCCH candidates based on a second number of PDCCH candidates per respective CCE aggregation levels for a second set of CCE aggregation levels (para 0006 and 0201; receving PDCCH candidates), after receiving the configuration information by a higher layer signaling (para 0202; PDCCH candidates are received after receiving CRC). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung’s method/system by adding Marinier’s disclosure in order to reduce blind decoding complexity at WTRU. 
Regarding claim 5, Chung discloses an apparatus in a user equipment (UE) (10 of Fig. 3), the apparatus comprising: a transceiver (13); and a processor (11) configured to control the transceiver to perform the method steps of claim 1. 
Regarding claims 2 and 6, Chung discloses detecting, from the first PDCCH candidates, a PDCCH scheduling a PDSCH (physical downlink shared channel) conveying configuration information (Para 0057 and 0064; PDCCH carry scheduling information). 





	Regarding claims 3 and 8, Chung discloses wherein the configuration information provides the second number for the second PDCCH candidates per respective CCE aggregation levels for the second set of CCE aggregation levels (para 0010; number of the PDCCH candidates for the search space).
                                         Allowable Subject Matter
                        3.         Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          
Regarding claims 4, and 8, closest prior art Chung et al. (US 2009/0088148) and Marinier et al. (US 2013/0039284) does not disclose or render obvious the claim limitations including “ detecting, from the second PDCCH candidates, a first PDCCH scheduling a PDSCH, the first PDCCH comprising a first resource allocation (RA) information element (IE) which is represented by a first number of bits and allocating first resources for a transmission of the PDSCH; and detecting, from the second PDCCH candidates, a second PDCCH scheduling a physical uplink shared channel (PUSCH), the second PDCCH comprising a second RA IE which is represented by a second number of bits and allocating second resources for a transmission of the PUSCH, wherein the first RA IE indicates the first resources with a bandwidth (BW) granularity for the PDSCH, the second RA IE indicates the second resources with a reduced BW granularity for the PUSCH”, when considered along with other limitations as a whole.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462